Case 19-34574-KRH          Doc 247    Filed 11/21/19 Entered 11/21/19 14:21:37           Desc Main
                                     Document      Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION



 In re:
                                                         Chapter 7
 LECLAIRRYAN PLLC,
                                                         Civil Action No. 19-34574
                 Debtor.


                      VERIFIED STATEMENT OF MICHAEL WILSON
                      PLC PURSUANT TO BANKRUPTCY RULE 2019

          Michael Wilson PLC (the “Firm”) hereby submits this verified statement pursuant to Fed.

 R. Bankr. P. 2019 and, in support, states and represents to the Court as follows:

          1.     The Firm acts as counsel to Michele Craddock (“Craddock”) with respect to certain

 unsecured claims she holds against the above-captioned debtor.

          2.     The Firm acts as counsel to R.F. Technologies, Inc. (“RFT”) and Robert Noorian

 (“Noorian”; together with RFT, the “Plaintiffs”) with respect to certain unsecured claims they hold

 against the above-captioned debtor.

          3.     Each of Pillar and TIC separately requested that the Firm serve as their counsel in

 connection with these proceedings. Each of these parties has consented to the Firm’s simultaneous

 representation of each of the other parties in this chapter 7 case.

          4.     The Firm may undertake additional representations of other parties in interest in

 this chapter 7 case, and the Firm reserves the right to supplement this verified statement as

 appropriate.


 MICHAEL WILSON PLC
 Michael G. Wilson (VSB No. 48927)
 12733 Storrow Road
 Henrico, Virginia 23233
 Telephone: (804) 614-8301
 mike@mgwilsonlaw.com
Case 19-34574-KRH        Doc 247     Filed 11/21/19 Entered 11/21/19 14:21:37           Desc Main
                                    Document      Page 2 of 2


        I, Michael Wilson, hereby declare under penalty of perjury that the foregoing statement is

 true and correct to the best of my information and belief.

                                               /s/ Michael Wilson



                                               MICHAEL WILSON PLC


                                               /s/ Michael Wilson
                                               Michael G. Wilson (VSB #48927)
                                               Michael Wilson PLC
                                               12733 Storrow Rd.
                                               Henrico, VA 23233
                                               (804) 614-8301
                                               mike@mgwilsonlaw.com




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 21, 2019, I caused a copy of the foregoing to be served
 by electronic mail upon all parties receiving notice through the Court’s CM/ECF Noticing System.

                                               /s/ Michael Wilson




                                                  2
